DETAILED ACTION
Claim Objections
Claims 1-20 objected to because of the following informalities:  The claims refer to a vertical support core having a vertically oriented column including a first beam.  The first beam is identified in the drawings and specifications is vertically oriented.  A beam is horizontally oriented.  The first beam itself is a column instead of a beam. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 8 and 9 the language is direct to a method step within a product claim.  These are an improper hybrid claim.  In addition, the language references a floor plate at both a first level and a design level as well as being “slidably disposed prior to being lifted”.  Patentability is afforded only to the final product and not an intermediate stage.  This lack of clarity renders the scope of the invention indefinite.  An appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Takeuchi (U.S. 7,497,054).
In re Claim 14, Takeuchi teaches a device for securing, to a vertically-oriented first beam (1,1a) of a vertical support core, a horizontally-oriented second beam (7) of a floor plate, the device comprising: a vertically-oriented lock-in bracket (4) including a third (4) beam having a flange portion and a web portion, and a bracket horizontal stiffener (11); wherein a plurality of bolt holes for bolts (3) are formed on the flange portion of the third beam at an upper portion thereof; wherein the bracket horizontal stiffener (11) is arranged orthogonal to the flange portion and the web portion of the third beam at a lower portion thereof; wherein an outer surface of the flange portion of the third beam has a slip-critical surface.  Regarding the slip critical surfaces, the claim language and specifications disclose flat outer surfaces of the flanges of the first and third beams.  Takeuchi disclose that the outer surfaces of the first beam and third beam are flat also.  They are also opposite each other and are therefore can be considered slip critical.  Regarding the slip critical surfaces, the claim language and specifications discloses flat outer surfaces of the flanges of the first and third beams.  Takeuchi disclose that the outer surfaces of the first beam and third beam are flat also.  They are also opposite each other and are therefore can be considered slip critical.  
The vertically-oriented lock-in bracket (4) is affixed to the horizontally- oriented second beam (7) of the floor plate (10).  The vertically-oriented lock-in bracket (4)  is slidably arranged on the vertically-oriented first (1a,1) because the outer surface of the bracket/third beam is capable of sliding along the outer surface of the first beam of the vertical support core.   when the floor plate is disposed at an assembly level.  The vertically-oriented lock-in bracket (4) is slidably arranged on the vertically-oriented first beam (1a,1) of the vertical support core when the floor plate is disposed at the assembly level, The vertically-oriented lock-in bracket (4) is affixed to the vertically-oriented first beam of the vertical support core when the floor plate is disposed at a final/design level.  The examiner would first point out that patentability is directed to the final product and not a intermediate stage.  Therefore, the final product involves the floor plate at the design/final level.  However, the claim requires that the vertically oriented bracket be slidably arranged.  The interface of the flat outer surfaces of the the vertically oriented bracket/ third beam and first beam allow them to be slid relative to each other.  This slidability could be between any number of positions including the final installed/design position and some previous assembly position.  Again, however, only the final product is patentable and as was stated, the bracket/third beam is slidable.  (Figures 1-23, annotated Figure)

    PNG
    media_image1.png
    684
    661
    media_image1.png
    Greyscale

In re Claims 16 and 18, Takeuchi teaches a slip-critical surface of the outer surface of the flange portion of the third beam (4)  is arranged opposite to a slip-critical surface of an outer surface of a flange portion of the first beam (1a,1) to form a slip-critical interface when the floor plate (10) is disposed at the final/design level on the vertical support core.  (Figures 1-23, annotated Figure)
In re Claim 17, Takeuchi teaches when the floor plate is disposed at the final/design level on the vertical support core, the plurality of bolt holes formed on the flange portion of the third beam are disposed opposite to and correspond to a plurality of through bolt holes arranged in a flange portion of the first beam.  Bolts (3) pass through both of these pluraties of holes.  (Figures 1-23, annotated Figure)
In re Claim 20, Takeuchi teaches a vertical support core having at least one vertically-oriented column including a first beam (1a,1), wherein the first beam has a first flange, a web portion, and a second flange, and the first flange of the first beam having an outer surface, and wherein the outer surface of the first flange of the first beam has a slip-critical surface; a floor plate(10) including at least one horizontal girder/a second beam (7), the second beam having an upper flange, a lower flange, and a web portion; a vertically-oriented lock-in bracket/ third beam (4) having a flange portion and a web portion, wherein the third beam is affixed to the second beam at a lower portion of the third beam, and wherein an outer surface of the flange portion of the third beam has a slip-critical surface.  Regarding the slip critical surfaces, the claim language and specifications disclose flat outer surfaces of the flanges of the first and third beams.  Takeuchi disclose that the outer surfaces of the first beam and third beam are flat also.  They are also opposite each other and are therefore can be considered slip critical.  The slip-critical surface of the outer surface of the flange portion of the first beam is arranged opposite to the slip-critical surface of the outer surface of the flange portion of the third beam to form a slip-critical interface when the floor plate is arranged at a design level on the vertical support core.  (Figures 1-23, annotated Figure)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (U.S. 7,497,054).
In re Claims 19, Takeuchi teaches the third beam (4) is a split T-beam for use iin connecting steel beams.  (Figures 1-23, annotated Figure) While it is not specifically stated to be a steel beam, this would have been obvious to one having ordinary skill in the art at the time of filing of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Steel is a durable building material.  (Figures 1-23, annotated Figure)

Allowable Subject Matter
Claims 1-7 and 10-13 allowed.  
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or adequately suggest system for securing a floor plate to a structure with the combination of characteristics specified in the independent claim. Of particular note are the requirements and attachment configurations of the first and second vertical stiffeners and bracket horizontal stiffeners. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633